Citation Nr: 1127512	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 (West 2002), for squamous cell carcinoma of neck and tonsil as a result of VA medical treatment.

3.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151, for additional dental disability as a result of VA medical treatment.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2006 rating decision denied entitlement to COPD.  A notice of disagreement was filed in September 2006, a statement of the case was issued in May 2007, and a substantive appeal was received in May 2007.

A May 2008 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of neck and tonsil and additional dental disability, and denied entitlement to a TDIU.  A notice of disagreement was filed in January 2009, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.

The Veteran testified at a Board hearing in March 2011; the transcript is of record.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of neck and tonsil and additional dental disability, and 

entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or any other asbestos-related disease.

2.  Any chronic obstructive pulmonary disease is not due to exposure to asbestos in service, nor is such disability otherwise related to the Veteran's military service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2006.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA medical records.  At the Board hearing, the Veteran testified that he recalled seeking treatment with a doctor in Albuquerque, New Mexico for his COPD approximately three to five years prior.  Upon further questioning, however, the Veteran was unable to provide the name of the medical provider, to include the hospital or physician and was unable to provide an appropriate address.  The Veteran's representative indicated that she would attempt to obtain the name of the hospital.  (See T. at 33.)  However, to date there has been no further identifying information from the Veteran or his representative.  Without the name of a medical provider and address, the Board finds it futile to attempt to obtain these outstanding records.  See 38 C.F.R. § 3.159(c)(1).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's service connection claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service.  Significantly, there is no competent, credible evidence that the claimed disability may be associated with the Veteran's service.  Given the absence of any competent evidence of the claimed post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  

The Veteran asserts that he was exposed to asbestos during service while serving aboard the USS Independence.  He has stated that he was a machinist and he cut asbestos out of engine rooms.  

A November 1970 service treatment record reflects complaints of chest pains times 6 months.  An examination was within normal limits.  A July 1971 document for 'Tuberculosis Contact Follow-Up' reflects that the Veteran was exposed to index case from June 18, 1971 to July 8, 1971, and the index case demonstrated pulmonary involvement.  A November 1971 service treatment record reflects a complaint that he "stopped breathing" twice and spontaneously restarted.  The examiner noted that it was probably a functional complaint.  In January 1972, the Veteran complained that the prior evening he "stopped breathing" for approximately 15 seconds.  He also noticed difficulty breathing while climbing a ladder and has had to catch his breath.  The examiner referred to the prior impression of probably a functional complaint versus ectopic trachea condition.  A February 1972 Report of Medical Examination conducted for separation purposes reflects that his 'lungs and chest' were clinically evaluated as normal.  A chest x-ray examination was within normal limits.  

Initially, the Board notes that service personnel records do not contain any corroborating evidence that he was exposed to asbestos during his period of active service on the USS Independence.  As detailed, there is evidence of tuberculosis contact, but no specific documentation of asbestos exposure.  In any event, even if the Board were to concede his claims of exposure to asbestos during his service on the USS Independence (see McGinty, 4 Vet. App. at 432) are plausible, the claim of service connection for COPD must still be denied.

Initially, the Board notes that the Veteran has not submitted medical evidence of a disability manifested by asbestos exposure, to include asbestosis.  As detailed hereinabove, in order for there to be a clinical diagnosis of asbestosis, one of the requirements must be radiographic evidence of parenchymal disease.  The Veteran, however, has not submitted any medical evidence which contains a specific impression or a diagnosis of a specific disease manifested by asbestos exposure.  A September 2001 VA chest x-ray examination report reflects that there was no definite evidence for active cardiopulmonary disease.  A January 2004 VA chest x-ray examination report reflects that there was no evidence for active cardiopulmonary disease.  Thus, there is no radiographic evidence of an asbestos-related disability.

As there is no evidence that the Veteran has an asbestos related disability, the Board has also considered whether the Veteran's claimed COPD is related to service.  As detailed, while the Veteran had breathing problems during service, on separation his lungs and chest were normal and his chest x-ray examination were normal.  Post-service the Veteran's VA treatment records are replete with references to tobacco use disorder; however, there has been no confirmed diagnosis of COPD.  Pulmonary function tests conducted in September 2001 reflect that there was no evidence of restriction and the flow volume loops were suggestive of variable extrathoracic obstruction.  It was noted that he was a smoker.  A March 2006 VA outpatient treatment record reflects that his lungs had good air entry and were clear to auscultation.  The examiner noted "COPD/TOB" but subsequent VA treatment records generated through March 2011 do not reflect a diagnosis of COPD, nor a pulmonary disability other than tobacco use disorder.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board acknowledges, however, that the Veteran did report being treated for COPD or emphysema by a private doctor between 2006 and 2008; however, such medical provider has not been identified.  Even if the Board were to accept the March 2006 diagnosis of COPD and the lay testimony of treatment for COPD, any such disability was not exhibited until decades after separation from active service.  The lack of any evidence of a respiratory disability for decades between the period of active duty and the initial findings or documented complaints of a respiratory disability weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no objective medical evidence to reflect that any such disability is due to service.  

The Board has considered the Veteran's contention that a relationship exists between his claimed COPD, and asbestos exposure in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

As discussed hereinabove, even if the Board were to concede the Veteran's claims of exposure to asbestos during his service on the USS Independence, the claim of service connection would still fail as the Veteran has not submitted medical evidence of a disability manifested by asbestos exposure, to include asbestosis.  The Board is cognizant of the fact that the Veteran feels he has symptoms and/or medical disability due to exposure to asbestos during service; however, he lacks the medical expertise necessary to diagnose a specific medical disability or conclude any condition is etiologically related to asbestos exposure.  Even medical experts require pulmonary function testing, x-rays and other diagnostic measures to correctly identify the nature of pulmonary disease.  The Board is not necessarily concluding that he was not exposed to asbestos during service, but without medical evidence of a disability due to that exposure, the claim must be denied.  Exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

The preponderance of the evidence establishes that any COPD is not due to exposure to asbestos in service, and there is otherwise no probative evidence of a nexus between the Veteran's disability and his active service.  Thus, service connection is not warranted and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.



REMAND

A December 22, 1992 VA treatment record reflects that the Veteran had a history of a left neck mass for approximately six months.  He reported that the mass had fluctuated in size over the last six months.  Four months prior he was treated with oral antibiotics which had no significant effect.  The impression was left neck mass, cystic structure by CT, possible infected brachial cleft cyst or abscess.

On or about April 1, 1994, the Veteran underwent excision of left neck mass, largyngoscopy and biopsy of left tonsil, and CT scan with contrast of the left neck.  The surgery was conducted to excise a left brachiocleft cyst; however, during the operation it became apparent that the mass was not a brachiocleft cyst and appeared to be a conglomeration of nodes with several other lymph nodes discovered in the area of operation which were soft and mobile.  There was a significant amount of inflammation surrounding the mass and adhering it to the anterior border of the sternocleidomastoid muscle just below the angle of the mandible.  After this mass was excised and stripped off of the internal jugular vein, it was taken to surgical pathology where frozen section was performed.  Frozen section was initially read as possibly salivary gland tissue which was not certain whether it was malignant or not.  Because of this, the wound was primarily closed and a laryngoscopy was performed.  A tiny abnormality in the left tonsil was biopsied.  Pathology returned positive for squamous cell cancer of the tonsillar biopsy and the left neck mass which was felt to be a conglomeration of the lymph nodes rather than a brachiocleft cyst.  The admitting diagnosis on March 31, 1994, was brachiocleft cyst, and the discharge diagnosis on April 7, 1994, was T1, N3, DMX squamous cell carcinoma of the left tonsil, total laryngology.  

The Veteran asserts that due to the delayed diagnosis and negligence in VA's medical or surgical treatment, he developed squamous cell carcinoma, and suffered from additional dental disability, to include having his teeth removed due to undergoing radiation treatment.  

The Board notes initially that the earliest VA treatment record on file is a December 15, 1992 'Initial Nursing Assessment and Plan.'  The December 22, 1992 VA treatment record reflects that the Veteran had sought prior treatment for the "cyst" approximately four months prior.  It appears that while the Veteran sought such treatment at the Salt Lake City, Utah VA Medical Center (VAMC), his records were transferred to the Ft. Harrison, Montana VAMC, then to the Little Rock, Arkansas VAMC, and then to the Tucson, Arizona VAMC.  An attempt should be made to obtain the Veteran's treatment records from all of these VAMC facilities for the period January 1, 1990, to December 15, 1992.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, the Veteran should be afforded a VA examination to assess whether under 38 U.S.C.A. § 1151 the Veteran's squamous cell carcinoma of the neck and tonsil was due to any untoward delay in VA treatment, and if so, what additional disability resulted from that delay, and whether under 38 U.S.C.A. § 1151 the Veteran sustained a dental disability due to any untoward delay in VA treatment relating to his squamous cell carcinoma, and if so, what additional dental disability resulted from that delay.

In light of the necessity to further develop the claims for compensation pursuant to § 1151, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined, as a readjudication of the § 1151 claims may directly impact whether the Veteran is entitled to a TDIU.  The RO should reconsider entitlement to a TDIU after development and reconsideration of the § 1151 claims.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's inpatient and outpatient treatment records from the Salt Lake City, Ft. Harrison, Little Rocks, and Tucson VAMCs for the period January 1, 1990 to December 15, 1992, should be associated with the claims folder.  All efforts to obtain such treatment records should be documented and associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Thereafter, the Veteran should be scheduled for an examination with a VA physician with appropriate expertise for the purpose of determining whether additional disability arose from the treatment or delay of diagnosis and treatment of squamous cell carcinoma.  It is imperative that the claims folder be reviewed in conjunction with rendering an opinion.  Any medically indicated special tests should be performed.  

The examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's squamous cell carcinoma of the neck and tonsil was due to any untoward delay in VA treatment, and if so, what additional disability resulted from that delay.  The examiner should comment on whether the Veteran incurred additional disability as a result of delay in diagnosis and treatment of his squamous cell carcinoma.

If additional disability did result from the VA surgery and/or treatment, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

b) Whether it is at least as likely as not (a 50 percent probability or greater) that a dental disability was due to any untoward delay in VA treatment, and if so, what additional disability resulted from that delay.  The examiner should comment on whether the Veteran incurred additional dental disability as a result of delay in diagnosis and treatment of his squamous cell carcinoma.

If additional dental disability did result from the VA surgery and/or treatment, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

3.  Then, readjudicate the issues of entitlement to compensation pursuant to § 1151 for squamous cell carcinoma of neck and tonsil; entitlement to compensation pursuant to § 1151 for dental disability; and, entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


